SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of December 2012 Commission file number: 1-14872 SAPPI LIMITED (Translation of registrant’s name into English) 48 Ameshoff Street Braamfontein Johannesburg 2001 REPUBLIC OF SOUTH AFRICA (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7):o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A INCORPORATION BY REFERENCE Sappi Limited’s announcement, furnished by the Registrant under this Form 6-K, is incorporated by reference into (i) the Registration Statements on Form S-8 of the Registrant filed December 23, 1999, December 15, 2004 and February 2, 2010 in connection with The Sappi Limited Share Incentive Scheme, (ii) the Section 10(a) Prospectus relating to the offer and sale of the Registrant’s shares to Participants under The Sappi Limited Share Incentive Scheme, (iii) the Registration Statements on Form S-8 of the Registrant filed December 15, 2004 and December 21, 2005 in connection with The Sappi Limited 2004 Performance Share Incentive Plan and (iv) the Section 10(a) Prospectus relating to the offer and sale of the Registrant’s shares to Participants under The Sappi Limited 2004 Performance Share Incentive Plan. FORWARD-LOOKING STATEMENTS In order to utilize the “Safe Harbor” provisions of the United States Private Securities Litigation Reform Act of 1995 (the “Reform Act”), Sappi Limited (the “Company”) is providing the following cautionary statement. Except for historical information contained herein, statements contained in this Report on Form 6-K may constitute “forward-looking statements” within the meaning of the Reform Act. The words “believe”, “anticipate”, “expect”, “intend”, “estimate”, “plan”, “assume”, “positioned”, “will”, “may”, “should”, “risk” and other similar expressions, which are predictions of or indicate future events and future trends, which do not relate to historical matters, identify forward-looking statements. In addition, this Report on Form 6-K may include forward-looking statements relating to the Company’s potential exposure to various types of market risks, such as interest rate risk, foreign exchange rate risk and commodity price risk. Reliance should not be placed on forward-looking statements because they involve known and unknown risks, uncertainties and other factors which are in some cases beyond the control of the Company, together with its subsidiaries (the “Group”), and may cause the actual results, performance or achievements of the Group to differ materially from anticipated future results, performance or achievements expressed or implied by such forward-looking statements (and from past results, performance or achievements). Certain factors that may cause such differences include but are not limited to: the impact of the global economic downturn, the highly cyclical nature of the pulp and paper industry (and the factors that contribute to such cyclicality, such as levels of demand, production capacity, production, input costs including raw material, energy and employee costs, and pricing), adverse changes in the markets for the group’s products, the emergence of new technologies and changes in consumer trends including increased preferences for digital media, consequences of substantial leverage, including as a result of adverse changes in credit markets that affect our ability to raise capital when needed, changing regulatory requirements, unanticipated production disruptions (including as a result of planned or unexpected power outages), economic and political conditions in international markets, the impact of restructurings, investments, acquisitions, dispositions and other strategic initiatives (including related financing), any delays, unexpected costs or other problems experienced in connection with dispositions or with integrating acquisitions or implementing restructurings or other strategic initiatives, and achieving expected savings and synergies, and currency fluctuations. These and other risks, uncertainties and factors are discussed in the Company’s Annual Report on Form 20-F and other filings with and submissions to the Securities and Exchange Commission, including this Report on Form 6-K. Shareholders and prospective investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of the submission of this Report on Form 6-K and are not intended to give any assurance as to future results. The Company undertakes no obligation to publicly update or revise any of these forward looking statements, whether to reflect new information or future events or circumstances or otherwise. Sappi Limited Announcement 20 December 2012 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE000006284 NYSE code SPP (“Sappi” or “the Company”) 1. Vesting of Conditional Share Awards Granted to Directors of Listed Company In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the vesting of conditional share awards granted by Sappi to the undermentioned directors of the Company and its major subsidiary companies.The necessary authority in terms of paragraph 3.66 was obtained and these were off-market transactions: Nature of transaction : Vesting of grants of conditional share awards in terms of the Sappi Limited Performance Share Incentive Plan. Date of transaction : 19 December 2012 (date participants informed of vesting) Number of conditional Share awards granted : Various, see table below Date of Grants : 22 December 2008 Vesting period : 4 years from date of grant Percentage of grants vested : 37.5%, see table below Class of security : Ordinary shares Extent of interest : Direct beneficial Director’s Name : R J Boëttger Company of which he is a director : Sappi Limited Number of Grants Awarded Number of Grants Vested Value (R) 154 000 57 750 1 760 797.50 Director’s Name : H Boner Company of which he is company secretary : Sappi Fine Paper Europe Number of Grants Awarded Number of Grants Vested Value (R) 26 400 9 900 301 851.00 Director’s Name : H A de Jongh Company of which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Value (R) 37 400 14 025 427 622.25 Director’s Name: : M Gardner Company of which he is a director : Sappi Fine Paper North America Number of Grants Awarded Number of Grants Vested Value (R) 88 000 33 000 1 006 170.00 Director’s Name : N N Maelane Company of which he is a director : Sappi Southern Africa Number of Grants Awarded Number of Grants Vested Value (R) 13 200 4 950 150 925.50 Director’s Name : S Manchester (Company Secretary) Company of which : Sappi Fine Paper North America she is a director Number of Grants Awarded Number of Grants Vested Value (R) 33 000 12 375 377 313.75 Director’s Name : J M Miller Company of which : Sappi Fine Paper North America she is a director Number of Grants Awarded Number of Grants Vested Value (R) 35 200 13 200 402 468.00 Director’s Name : C M Mowatt Company of which : Sappi Southern Africa he is a director Number of Grants Awarded Number of Grants Vested Value (R) 37 400 14 025 427 622.25 Director’s Name : G Pearce Company of which : Sappi Fine Paper Europe he is a director Number of Grants Awarded Number of Grants Vested Value (R) 38 500 14 438 440 214.62 Director’s Name : A Rossi Company of which : Sappi Fine Paper North America, Sappi Southern Africa he is a director Number of Grants Awarded Number of Grants Vested Value (R) 55 000 20 625 628 856.25 Director’s Name : L Swartz Company of which : Sappi Southern Africa, Sappi Fine Paper North America she is a director Number of Grants Awarded Number of Grants Vested Value (R) 44 000 16 500 503 085.00 Director’s Name : A Thiel Company of which : Sappi Southern Africa he is a director Number of Grants Awarded Number of Grants Vested Value (R) 55 000 20 625 628 856.25 Director’s Name : G M Van Aarde Company of which : Sappi Southern Africa he is a director Number of Grants Awarded Number of Grants Vested Value (R) 30 800 11 550 352 159.50 Director’s Name : A J W van der Merwe Company of which : Sappi Southern Africa he is a director Number of Grants Awarded Number of Grants Vested Value (R) 28 600 10 725 327 005.25 Director’s Name : B Wiersum Company of which : Sappi Fine Paper Europe he is a director Number of Grants Awarded Number of Grants Vested Value (R) 88 000 33 000 1 006 170.00 2. Dealing in Securities by Directors of Listed Companies In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding dealing in securities of Sappi by directors of the Company and its major subsidiaries.The dealings were on-market transactions and clearances for the dealings were received in terms of Listings Requirement 3.66, as follows: Director’s Name : R J Boëttger Company : Sappi Limited Date of transaction : 19 December 2012 Nature of transaction : Sale of shares to defray taxation payable on 57 750 shares referred to under R J Boëttger in (1) above Number of Shares sold : 1) 7 164 2)15 936 23 100 Selling price per share : 1)R30.56 2)R30.55 Total Value : R705 776.61 Class of security: : Ordinary shares Extent of interest Direct beneficial Director’s Name : H A de Jongh Company : Sappi Limited Date of transaction : 19 December 2012 Nature of transaction : Sale of shares Number of Shares sold : 14 025 Selling price per share : R30.60 Total Value : R429 165.00 Class of security : Ordinary shares Extent of interest Direct beneficial Director’s Name : J M Miller Company : Sappi Limited Date of transaction : 19 December 2012 Nature of transaction : Sale of shares Number of Shares sold : 1)1 332 2)1 043 3)10 656 13 200 Selling price per share : 1)R30.56 2)R30.59 3)R30.58 4)R30.57 Total Value : R403 638.10 Class of security : Ordinary shares Extent of interest Direct beneficial Director’s Name : A Rossi Company : Sappi Fine Paper North America, Sappi Southern Africa Date of transaction : 20 December 2012 Nature of transaction : Sale of shares Number of Shares sold : 1)8 509 2)12 116 20 625 Selling price per share 1)R30.59 2)R30.58 Total Value : R630 797.59 Class of security : Ordinary shares Extent of interest Direct beneficial Denis O’Connor Group Secretary Sappi Limited Tel +27 (0)11 407 8072 Fax +27 (0)11 339 1881 Denis.OConnor@Sappi.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 21, 2012 SAPPI LIMITED, by /s/ L. Newman Name:L. Newman Title:Group Financial Controler
